Citation Nr: 1736356	
Decision Date: 08/31/17    Archive Date: 09/06/17

DOCKET NO.  12-30 311	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for ischemic heart disease (IHD), claimed as coronary artery disease, as a result of exposure to herbicides, for purposes of entitlement to retroactive benefits.

2.  Entitlement to a total disability rating for compensation based on individual unemployability (TDIU).

3.  Entitlement to service connection for oropharyngeal cancer.


REPRESENTATION

The Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Foster, Associate Counsel
INTRODUCTION

The Veteran served on active duty from March 1965 to April 1974.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision prepared by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The Veteran's claim for service connection for a heart disorder was initially denied in an unappealed December 2002 rating decision.  The issue at that time was characterized as entitlement to service connection for coronary artery disease.  New and material evidence would ordinarily be required to reopen this claim.  38 U.S.C.A. § 5108.  However, VA has issued a liberalizing regulation that creates a new presumptive basis for the grant of service connection for IHD as secondary to herbicide exposure.  See 75 Fed. Reg. 53, 202  (Aug. 31, 2010).  The final rule noted that VA will apply this rule in re-adjudicating certain previously denied claims as required by court orders in Nehmer v. U.S. Department of Veterans Affairs.  Therefore, new and material evidence is not required; and the claim must be reviewed on a de novo basis. See Pelegrini v. Nicholson, 18 Vet. App. 112, 125 (2004); Spencer v. Brown, 4 Vet. App. 283 (1993), aff'd 17 F. 3d 368 (Fed. Cor. 1994).  

In a rating decision in December 2015 rating decision, the RO denied issues of entitlement to service connection for oropharyngeal cancer.  In March 2016, the Veteran submitted notice of disagreement (NOD) as to this issue.  A Statement of the Case (SOC) has not been issued and the Board is required to remand, rather than refer, this issue to the attention of the AOJ.  See 38 C.F.R. § 19.9 (c); Manlicon v. West, 12 Vet. App. 238 (1999).

The Board notes that a VA Form 646 is not associated with the claim file.  VA regulations provide that, when a Veteran appeals to the Board, he or she "will be accorded full right to representation in all stages of an appeal by a recognized organization, attorney, agent, or other authorized person."  38 C.F.R. § 20.600.  VA policy is to afford a representative the opportunity to submit a VA Form 646 after completion of the development at the regional office and prior to certification of the appeal to the Board.  See M21-1, Part I.5.F.2 (Aug. 19, 2005).  The record reflects that VA requested a VA Form 646 in January 2017 and solicited a response by February 19, 2017.  However, no response was received.  The Board notes that the Veteran's representative did submit an Appellant Brief in July 2017.  The Board finds that although the VA 646 has not been received, the duty to assist the Veteran in obtaining the VA 646 has been fulfilled.

The record reflects that the Veteran's representative filed a Motion to Advance on Docket (Motion) on July 31, 2017.  A motion to advance a case on the docket may be granted only if the case involves interpretation of law of general application affecting other claims, if the appellant is seriously ill or is under severe financial hardship, or if other sufficient cause is shown.  "Advanced age" is defined as 75 or more years of age.  See 38 C.F.R. § 20.900 (c).  The record does not reflect that the Veteran is 75 or more years of age.  In the Motion, the Veteran's representative states that the Veteran was unable to attend his previously requested Board hearing due to undergoing chemotherapy, and that the Veteran submitted a VA Form 21-4138 on October 26, 2015 to this effect.  However, a treatment record from August 2016, indicates that the Veteran's cancer is in remission.  Therefore, the Board finds that the Veteran does not meet the requirements of 38 C.F.R. § 20.900 (c).  The Veteran's Motion is denied.

The issues of entitlement to service connection for oropharyngeal cancer and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran served onboard the USS JOHNSTON (DD-821) from July 1967 to June 1968.  The command history of the USS JOHNSTON reveals that the ship began Western Pacific deployment on November 15, 1967 and entered the Vietnam Combat Zone on January 7, 1968.  The ship began her final departure from the Combat Zone on May 6, 1968, was in-port Subic Bay on May 7, and returned to homeport, San Diego, California on June 5, 1968.  The command history does not document that the ship docked, transited inland waterways or that personnel stepped foot in the Republic of Vietnam.  It is also not shown that the Veteran's service included duty in, or visitation to Vietnam.

2.  The preponderance of the evidence is against a finding that the Veteran had "service in the Republic of Vietnam" as contemplated by VA regulation; or, that he was otherwise exposed to herbicides during active duty service.  

3.  The evidence does not show that the Veteran's IHD was present during the Veteran's active service or manifest to a compensable degree within one-year of service separation, and the record contains no indication that the Veteran's post-service IHD is causally related to his active service or any incident therein.


CONCLUSIONS OF LAW

IHD, also claimed as coronary artery disease, as a result of exposure to herbicides, was not incurred in or aggravated by active service and may not be presumed to have been incurred in active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1116, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and to Assist

VA's duty to notify was satisfied by letters dated October 2010 and January 2011.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015) and Hupp v. Nicholson, 21 Vet. App. 342 (2007).

VA also satisfied its duty to assist the Veteran in the development of his claim.  Service treatment records, military personnel records, and pertinent post-service VA medical records have been obtained and associated with the claim file.  The Veteran has also submitted potentially relevant documents and argument in support of his claim, including personal statements, photos, newsletters, and website printouts.  The Board finds that there is no additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  38 U.S.C.A. § 5103A (d); 38 C.F.R. § 3.159 (c)(4).  The Veteran was afforded a general medical examination in October 2010.  The Board finds that no further examination is required for adjudication of the Veteran's claim.  See 38 C.F.R. § 3.159 (c)(4); see also McLendon v. Nicholson, 20 Vet App. 79, 81 (2006).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds; Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Law and Analysis

In August 2011, the RO denied entitlement to retroactive benefits under Nehmer v. Veterans Administration, 284 F.3d 1158 (9th Cir. 2002), for the issue of service connection for ischemic heart disease/coronary artery disease due to Agent Orange exposure.  The Veteran disagreed with the decision and perfected this appeal 

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated during service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303 (a).

Service connection for certain chronic diseases, including heart disease, may be established on a presumptive basis by showing that the condition manifested to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137; 38 C.F.R. §§ 3.307, 3.309(a); Fountain v. McDonald, 27 Vet. App. 258, 271-72 (2015).  Although the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, a showing of continuity of symptoms after discharge may support the claim.  38 C.F.R. §§ 3.303 (b), 3.309; Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

The law also establishes a presumption of entitlement to service connection for diseases associated with exposure to certain herbicide agents and also provides a presumption of exposure for veterans who served in the Republic of Vietnam.  See 38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 3.309(e).  In this respect, if a veteran was exposed to an herbicide agent during active military service, ischemic heart disease shall be service-connected, if the disorder became compensably disabling at any time after separation from active duty, 38 C.F.R. § 3.307 (a)(6); and provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307 (d) are satisfied. 38 C.F.R. § 3.309 (e).  The term "ischemic heart disease" includes, but is not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina.  Id. 

If a veteran served on active duty in the Republic of Vietnam during the Vietnam era (beginning on January 9, 1962 and ending on May 7, 1975), he is presumed to have been exposed to herbicides, unless there is affirmative evidence to establish that a veteran was not exposed to any such agent during that service.  The last date on which a veteran shall be presumed to have been exposed to an herbicide agent shall be the last date on which he served in the Republic of Vietnam during the period beginning on January 9, 1962 and ending May 7, 1975.  "Service in the Republic of Vietnam" includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. § 3.307 (a)(6)(iii); see Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008), cert. denied, 129 S. Ct. 1002 (2009) (service in the Republic of Vietnam means that the Veteran actually set foot within the land borders of Vietnam).

Here, the Veteran has based his claim for entitlement to service connection for IHD solely on his contention that served in the Republic of Vietnam, and was presumably exposed to herbicides.  See e.g. September 2010, Statement in Support of Claim.  Specifically, the Veteran points to his service aboard the USS JOHNSTON (DD-821).  See e.g. January 2012, Notice of Disagreement.  The Veteran contends that the USS JOHNSTON was anchored at the mouth of the Mekong River, Operation Market Time in the spring of 1968.  See January 2011, Statement in Support of Claim.  The Veteran also points to his service personnel records, which indicate that he is in receipt of the Vietnam Service Medal with three Bronze Stars, Vietnam Campaign Medal with 1960 Device, National Defense Service Medal, Combat Action Ribbon, Republic of Vietnam Meritorious Unit Citation (Gallantry Cross with Palm and Frame) Ribbon Bar.

However, the Board finds that the record fails to establish that the Veteran has the requisite service in Vietnam to entitle him to a presumption of herbicide exposure.

The Veteran's service records indicate that he served on the USS JOHNSTON (DD-821) from July 1967 to June 1968.  An inquiry was made to the Defense Personnel Records Information Retrieval System (DPRIS) in April 2011, which reviewed the 1968 command history for the USS JOHNSTON (DD-821).  The history reveals that the USS JOHNSTON was continuing on a Western Pacific (WESTPAC) deployment that began on November 15, 1967.  The USS JOHNSTON then entered the Vietnam Combat Zone on January 7, 1968, and conducted plan guard operations for the USS RANGER (CVA-61).  On February 1, 1968, the ship entered dry-dock at Subic Bay, Republic of the Philippines (RP); arrived at the I Corp Tactical Zone (CTZ) on February 8, 1968, for Naval Gunfire Support (NGFS) assignment; and received hostile fire from the enemy near the Demilitarized Zone (DMZ) on February 9 and 12, 1968.  The USS JOHNSTON commenced a three-day anti-submarine warfare (ASW) exercise period on March 23, returned to the gun-line on March 28, 1968, and commenced operations on Yankee Station, off the coast of Vietnam, with the USS RANGER (CVA-61) on April 4 and 22, 1968.  The ship began her final departure from the Combat Zone on May 6, 1968, was in-port Subic Bay on May 7, and returned to homeport, San Diego, California on June 6. 1968.  The history does not document that the ship docked, transited inland waterways or that personnel stepped foot in the Republic of Vietnam.  The January-April, 1968 deck logs submitted by the USS JOHNSTON were also reviewed.  The deck logs concur with the 1968 ships command history.  The deck logs do not document that the ship docked, transited inland waterways or that personnel stepped foot in the Republic of Vietnam.  The deck logs do not document the USS JOHNSTON operated in the mouth of the Mekong River.

In May 2011, the VA issued a formal finding on a lack of information required to verify service in the Republic of Vietnam, or exposure to Agent Orange during military service.  The following actions were taken and documents reviewed: (a) the Veteran's claim for disabilities associated with Agent Orange exposure received on in July 2002; (b) responses received in January 2011 to VA letters sent October 2002, October 2010, and January 2011 asking for information on how the Veteran's military duties exposed him to herbicides; (c) available service treatment records; (d) service separation documents; (e) military personnel file extract; (f) response from National Personnel Center Records through PIES; and (g) response from Joint Services Records Research Center (JSRRC).

The Board has considered the documents submitted by the Veteran regarding the USS JOHNSTON, including newsletters and website printouts.  However, the Board finds that they are insufficient to demonstrate that the Veteran had service in the Republic of Vietnam, pursuant to 38 C.F.R. § 3.307 (a)(6)(iii).  In addition, the Board notes that the VA list of US Navy and Coast Guard ships associated with military service in Vietnam and exposure to herbicide agents (updated July 28, 2017) does not list the USS JOHNSTON among the associated vessels. 

Thus, while the Veteran was diagnosed with a disease listed at 38 C.F.R. § 3.309(e) (IHD), (see e.g. VA treatment record February 2016), the Veteran has not provided probative evidence that the USS JOHNSTON traveled to the inland waterways or otherwise docked, moored, or anchored in the "brown waters" of Vietnam or that the Veteran was ever present in Vietnam nor that he had actual herbicide exposure.  Thus, the Board finds that the evidence of record does not support a finding that the Veteran is entitled to presumption of herbicide exposure.

Moreover, the Veteran has not contended, and the evidence does not show, that he is entitled to service connection based on reasons other than herbicide exposure.  His service treatment records do not indicate that he was treated for a heart disability and he has not contended that such a disability manifested to a degree of 10 percent or more within one year from the date of his separation from service.  Indeed, a VA examination from October 2010 indicates that his coronary artery disease had its onset in 1992.

As the preponderance of evidence is unfavorable to the claim, the criteria for entitlement to service connection for IHD, claimed as coronary artery disease, as a result of exposure to herbicides, for purposes of entitlement to retroactive benefits have not been met and the claim is denied.  


ORDER

Entitlement to service connection for IHD, claimed as coronary artery disease as a result of exposure to herbicides, for purposes of entitlement to retroactive benefits, is denied.


REMAND

For the reasons explained in the Introduction, an SOC needs to be issued on the issue of entitlement to service connection for oropharyngeal cancer.  See 38 C.F.R. § 19.9 (c); Manlicon, supra.  In addition, the Veteran contends that he is entitled to TDIU as the result of his service-connected disabilities.  See July 2017, Appellant's Brief.  The Board finds that the issue of entitlement to TDIU is inextricably intertwined with the service connection claim and, therefore, a final decision on the issue of entitlement to TDIU cannot be rendered at this time.  See Harris v. Derwinski, 1 Vet. App. 180 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final decision on one issue cannot be rendered until a decision on the other issue has been rendered).

Accordingly, the case is REMANDED for the following action:

1.  Furnish a SOC as to the issue of entitlement to service connection for oropharyngeal cancer.  Only if the Veteran perfects an appeal should these issues be certified to the Board following completion of any necessary development.

2.  Review the claim folder and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.

If upon completion of the above action the claim remains denied, the case should be returned to the Board after compliance with appellate procedures.  The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law requires that all issues that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
E. I. VELEZ
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


